—In anaction on an insurance policy, the defendant appeals from an order of the Supreme Court, Suffolk County, dated March 16, 1978, which denied its motion for summary judgment. Order affirmed, with $50 costs and disbursements. We agree with Special Term that plaintiff’s decedent’s activities prior to August 4, 1975, as well as the trade secret agreement against disclosure of July 28, 1975, raise questions of fact as to the date the decedent commenced employment. Accordingly, a trial is warranted. Suozzi, J. P., Lazer, Shapiro and Cohalan, JJ., concur.